DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended to include the previously indicated allowable subject matter of claim 7, the prior-art does not teach a stator element, comprising at least two stator housing sheets that are arranged in a stack manner, each of the stator housing sheets being a frame enclosed by a periphery formed in a sheet shape, at least two protrusions being disposed around the periphery of each of the stator housing sheets, the protrusion being directed from an inside of the stator housing sheet to an outside of the stator housing sheet a groove being formed between the adjacent protrusions, wherein the protrusions of the adjacent stator housing sheets are alternately arranged in a stack direction of the at least two stator housing sheets, and one or more resin engaging trenches are disposed on an inner edge of the periphery of each of the stator housing sheets. and in the stack direction of the at least two stator housing sheets, the resin engaging trenches of the adjacent stator housing sheets are alternately arranged.
Claims 2-6 and 8-17 are allowable for their dependency on claim 1.

in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834